DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Sequence Compliance
 	There are sequences in paragraph [0098] that require sequence identifiers.  In addition, the sequences that require sequence identifiers and those sequences that do have sequence identifiers in paragraph [0098] are required to be revised.  The term “X” in nucleic acids, according to the sequence rules, only applies to 3-(3-amino-3-carboxy-propyl)uridine, which does not appear to be the intended nucleotide.  Where an “X” appears, it should be changed to N, which denotes A, G, C, T/U, unknown, or other.  See MPEP 2422.  It is further noted that any Statements regarding the Sequence Listing will also need to be updated.

	It is noted that the Amendment and Specification filed February 9, 2021 have not been entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636